Citation Nr: 1621332	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Regional Office in Decatur, Georgia


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a fracture of the left ankle, with degenerative joint disease and sprain. 


REPRESENTATION

Appellant represented by:	Carolyn J. Kerr, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to December 1985.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

By decision dated in May 2015, the Board denied entitlement to a rating in excess of 20 percent for residuals of a fracture of the left ankle, with degenerative joint disease and sprain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a joint motion of the parties to vacate the Board's decision and remand the matter to the Board for action in compliance with the joint motion.

The issue of entitlement to service connection for a foot disability, claimed as great toe osteoarthritis and hallux rigidus, to include as secondary to the service-connected left ankle disability, has been raised by the record in a February 2016 statement from the Veteran's representative, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


REMAND

In the December 2015 joint motion, the parties agreed the Board failed to provide a sufficient statement of reasons and basis for its determination that an additional VA examination was not warranted in light of the Veteran's reports of worsening symptoms since his most recent VA examination in December 2012.  
Although the  Board specifically noted the Veteran was in receipt of the schedular maximum evaluation based on limitation of motion; that the Veteran has not demonstrated objective evidence of instability on any of his private or VA examinations, and even assuming the Veteran does experience instability, that a higher or separate disability rating was not warranted for this manifestation; that a higher schedular rating would be warranted only if the evidence revealed ankylosis or an amputation; and that the Veteran had not asserted any evidence of impaired earning capacity, the December 2015 Court remand instructed the Board to consider whether the Veteran's reports of "increased pain, stiffness, and instability" warrant a new examination.  Assuming the Veteran has experienced the above increased manifestations, the Board can see no schedular basis by which these increased manifestations would warrant a higher disability rating.  

Though the above-noted worsening manifestations do not suggest the Veteran's disability would warrant a higher schedular rating, the Veteran's representative has provided a statement from his treating podiatrist in February 2016.  In her statement, the Veteran's podiatrist indicated current radiographic evidence reveals a large osteophyte on the talus aspect of the ankle, which is, "causing a bone block to range of motion of the ankle."  The clinician did not state whether the bone block presently precludes all range of motion, i.e. renders the ankle ankylosed.  Where the evidence indicates a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Based on the February 2016 statement from the Veteran's treating podiatrist, which indicates the Veteran's osteophyte growth may be preventing range of motion, a new examination is warranted.  In addition, the Veteran's representative also asserted the Veteran's ankle manifestations cause sufficient interference in his employment as to warrant consideration of an extra-schedular rating.  On remand, this aspect of the Veteran's claim should be considered.  


On remand, relevant ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to accurately assess his service-connected left ankle disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes, to include, to the extent feasible, an assessment of the extent of any additional limitation of motion during flare-ups and on repeated use.

3.  The RO or the AMC should undertake any other indicated development.

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  In doing so, the RO or the AMC should consider whether the claim should be referred for extra-schedular consideration.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






